Exhibit 10.30

2012 PERFORMANCE SHARE GRANT AGREEMENT

Effective [insert date] (the “Date of Grant”), the Compensation Committee of the
Board of Directors (the “Committee”) of The Babcock & Wilcox Company ( “B&W”)
awarded you a grant of performance shares (“Performance Shares”) under the 2010
Long-Term Incentive Plan of B&W, as amended and restated February 22, 2011 (the
“Plan”). The provisions of the Plan are incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used in this Agreement with reference to employment shall include
subsidiaries of B&W (including unconsolidated joint ventures). Whenever the
words “you or your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.

Performance Shares

Performance Shares Award. You have been awarded an initial number of Performance
Shares (the “Initial Performance Shares”) shown on the attached Notice of Grant,
which notice is incorporated herein by reference. This grant represents a right
to receive shares of B&W common stock, calculated as described below, provided
the applicable performance measures and vesting requirements set forth in this
Agreement have been satisfied. No shares are awarded or issued to you on the
Date of Grant.

Vesting Requirements. Except as provided in the following paragraph, Performance
Shares do not provide you with any rights or interest therein until they become
vested on the third anniversary of the Date of Grant (the “Vesting Date”),
provided you are still employed by B&W.

In the event you terminate employment prior to the third anniversary of the Date
of Grant due to Retirement, 25% of the Initial Performance Shares will remain in
effect provided your termination date is on or after the first anniversary of
the Date of Grant but prior to the second anniversary, and 50% of the Initial
Performance Shares will remain in effect provided your termination date is on or
after the second anniversary of the Date of Grant. The number of Performance
Shares that will vest pursuant to the preceding sentence will be determined by
multiplying (a) the total number of Performance Shares that would have vested
based on actual performance had you remained employed until the third
anniversary of the Date of Grant by (b) the applicable percentage from the
preceding sentence.

For this purpose, “Retirement” means a voluntary termination of employment after
attaining age 60 and completing 10 years of service with B&W, or an involuntary
termination due to a reduction in force. For purposes of this Agreement, a
reduction in force shall mean a termination of employment due to elimination of
a previously required position or previously required services, or due to the
consolidation of departments, abandonment of plants or offices, technological
change or declining business activities, where such termination is intended to
be permanent; or under other circumstances which the Committee, in accordance
with standards uniformly applied with respect to all similarly situated
employees, designates as a reduction in force.

Prior to the third anniversary of the Date of Grant, 100% of the Initial
Performance Shares shall become vested on the earliest to occur of: (1) the date
of termination of your employment from B&W due to death, (2) your disability (as
defined in the Plan) or (3) the date a change in control (as defined in the
Plan) occurs.

The Committee may provide for additional vesting under other circumstances, in
its sole discretion.



--------------------------------------------------------------------------------

Forfeiture of Performance Shares. Except as otherwise provided above,
Performance Shares which are not vested at your termination of employment for
any reason shall, coincident therewith, be forfeited and be of no force and
effect.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of B&W, as determined in the sole
judgment of the Committee, then all Performance Shares and all rights or
benefits awarded to you under this grant of Performance Shares are forfeited,
terminated and withdrawn immediately upon such conviction or notice of such
determination. The Committee shall have the right to suspend any and all rights
or benefits awarded to you hereunder pending its investigation and final
determination with regard to such matters. The forfeiture provisions of this
paragraph are in addition to the provisions under the heading “Clawback
Provisions” below.

Number of Performance Shares. Except as otherwise provided in this Agreement and
subject to adjustments permitted by the Plan, the number of Performance Shares
in which you will vest under this Agreement, if any, will be determined by
multiplying (a) one-half of the sum of (i) the vested percentage applicable to
Return on Invested Capital (“ROIC”) plus (ii) the vested percentage applicable
to diluted Earnings Per Share (“EPS”) by (b) the number of Initial Performance
Shares. The maximum number of Performance Shares in which you can vest is 200%
of your Initial Performance Shares and the minimum number of Performance Shares
in which you can vest is 0% of your Initial Performance Shares.

The vested percentage applicable to ROIC and EPS will each be determined over
the Performance Period as illustrated in the schedules set forth below. For
purposes of this Agreement, the “Performance Period” means the period beginning
on January 1, 2012 and ending on December 31, 2014.

Calculating ROIC and EPS. Except as otherwise described below, the component
values used to calculate ROIC and EPS will be determined in accordance with U.S.
generally accepted accounting principles. In addition, the performance goals
applicable to ROIC and EPS and/or the component values used to calculate ROIC
and EPS will be adjusted to reflect changes in accounting standards imposed on
or adopted by B&W during the Performance Period.

Return on Invested Capital (ROIC)

The vested percentage applicable to ROIC will be determined based on B&W’s
average annual ROIC (as calculated below) (“Average ROIC”) for the Performance
Period in accordance with the following schedule:

 

Average ROIC

   ROIC Vested Percentage

[insert threshold ROIC]

   50%

[insert target ROIC]

   100%

[insert maximum ROIC]

   200%

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to ROIC will be 0% if the
Average ROIC for the Performance Period is below [insert threshold] %. In no
event will the vested percentage applicable to ROIC be greater than 200%.

ROIC will be calculated quarterly and the ROIC for any calendar year during the
Performance Period will equal the sum of the four applicable quarterly ROIC
calculations. Average ROIC will equal the sum of the three annual ROIC
calculations during the Performance Period divided by three.

For purposes of this Agreement, the term “ROIC” is a ratio measure of B&W’s net
income in relation to B&W’s invested capital, using the formula set forth below.
For purposes of determining ROIC, net income is pre-tax income less tax expense.
Tax expense will be based on B&W’s normal, weighted average effective tax rate
for

 

- 2 -



--------------------------------------------------------------------------------

the jurisdictions in which it is operating for the applicable periods. Invested
capital is B&W’s total assets less current liabilities. Current liabilities
include any liabilities that are due within one calendar year and will be
defined based on B&W’s consolidated balance sheet applicable to the applicable
period.

 

Net Income

  =  

Pre-tax Income - Tax Expense

Invested Capital     Total Assets - Current Liabilities

For purposes of the ROIC calculation: Net Income will exclude mPower development
expenses (less applicable taxes) and Invested Capital will include cumulative
mPower development expenses from January 1, 2011 through the end of the
Performance Period. mPower development expenses is defined below.

Diluted Earnings Per Share (EPS)

The vested percentage applicable to EPS will be determined based on B&W’s
cumulative EPS (as calculated below) (“Cumulative EPS”) for the Performance
Period in accordance with the following schedule:

 

Cumulative EPS

   EPS Vested Percentage

[insert threshold EPS]

   50%

[insert target EPS]

   100%

[insert maximum EPS]

   200%

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to EPS will be 0% if the
Cumulative EPS for the Performance Period is below $[insert threshold EPS]. In
no event will the vested percentage applicable to EPS be greater than 200%.

EPS will be calculated for each calendar year during the Performance Period and
Cumulative EPS for the Performance Period will equal the sum of the three
applicable annual EPS calculations.

For purposes of this Agreement, the term “EPS” means B&W’s net income
attributable to stockholders of common stock excluding mPower development
expenses (less applicable taxes) for the applicable period divided by B&W’s
weighted average diluted shares outstanding for the applicable period. For
purposes of determining EPS, net income attributable to stockholders of common
stock is defined as “Net Income Attributable to The Babcock & Wilcox Company” on
B&W’s Consolidated Statement of Income. Diluted shares outstanding will include
all basic shares outstanding and any other dilutive securities for the period.
If any securities are dilutive, the impact on the number of outstanding shares
should be included in the denominator and the related income statement impact of
the security should be removed from the numerator.

 

Diluted EPS   =  

Net Income to Common Shareholders + Net Income Impact of Dilutive Securities

    WASCO assuming all Dilutive Securities are converted to Common Stock

WACSO represents weighted average common stock outstanding.

For purposes of this Agreement, “mPower development expenses” includes all
expenses related to the research and development of mPower plus any applicable
selling, general and administrative expenses and any associated operating
income. The amount of expenses would be reduced, to the extent applicable, by
other components of operating income related to mPower (e.g., gross profit).

Settlement of Performance Shares. You (or your beneficiary, if applicable) will
receive one share of B&W common stock for each Performance Share that vests
under this Agreement. Shares shall be distributed as soon as administratively
practicable, but in no event later than 30 days, after the Settlement Date. For
purposes of this

 

- 3 -



--------------------------------------------------------------------------------

Agreement, “Settlement Date” means either: (a) the applicable Vesting Date or,
in the event you made a permitted deferral election pursuant to the Plan with
respect to this grant, (b) the date(s) of the applicable distribution event in
accordance with such deferral election.

Taxes

You will realize income in connection with this Performance Share grant in
accordance with the tax laws of the jurisdiction that is applicable to you. You
should consult your tax advisor as to the federal and/or state income tax
consequences associated with this Performance Share grant as it relates to your
specific circumstances.

By acceptance of this letter, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant will be satisfied by
withholding whole units or shares having an aggregate fair market value as near
equal in value but not exceeding the amount of such required tax withholding,
unless the Committee determines to satisfy the statutory minimum withholding
obligation by another method permitted by the Plan.

Regardless of the withholding method, you will promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize B&W to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.

Transferability

Performance Shares granted hereunder are non-transferable other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this grant of Performance Shares is not
reportable on a Form 4 unless and until they become vested. At that time, the
number of Performance Shares ultimately awarded to you must be reported on a
Form 4 before the end of the second (2nd) business day following the Vesting
Date, as applicable. Please be aware that if you are going to reject the grant,
you should do so immediately after the Date of Grant. Please advise Kathy Peres
or Angie Winter immediately by e-mail, fax or telephone if you intend to reject
this grant.

Those of you covered by these requirements will have already been advised of
your status. Others may become Section 16 insiders at some future date, in which
case reporting will be required in the same manner noted above. If Section 16
applies to you, you are also subject to Rule 144. This Rule is applicable only
when the shares are sold, so you need not take any action under Rule 144 at this
time.

Clawback Provisions

Recovery of Performance Shares. In the event that B&W is required to prepare an
accounting restatement due to the material noncompliance of B&W with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, B&W will have the right to recover the
Performance Shares granted during the three-year period preceding the date on
which the Board or B&W, as applicable, determines it is required to prepare the
Restatement (the “Three-Year Period”), or vested in whole or in part during the
Three-Year Period, to the extent of any excess of what would have been granted
to or would have vested for you under the Restatement.

 

- 4 -



--------------------------------------------------------------------------------

Recovery Process. In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the Performance Shares either
granted or vested in whole or in part during the Three-Year Period and (b) in
accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such Performance Shares in
excess of what would have been granted to or would have vested for you under the
Restatement (but in no event more than the total amount of such Performance
Shares), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code. There shall be no
duplication of recovery under Article 19 of the Plan and any of 15 U.S.C.
Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and Section 10D of
the Exchange Act.

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W or any of its subsidiaries or affiliates.

 

- 5 -